                              UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF ALABAMA
                                   EASTERN DIVISION (Lee)

IN RE:                            :                 CASE NO: 19-81131-BPC
                                  :                 CHAPTER: 13
                                  :
LOUISE MCCULLOUGH                 :
     Debtor                       :
-------------------------------- --                 --------------------------------
WILMINGTON SAVINGS FUND           :
SOCIETY, FSB, AS TRUSTEE OF       :
STANWICH MORTGAGE LOAN TRUST :
A,                                :
     Movant,                      :
                                  :                 CONTESTED MATTER
vs.                               :
                                  :
LOUISE MCCULLOUGH                 :
SABRINA L. MCKINNEY, Trustee      :
     Respondents.                 :

                                OBJECTION TO CONFIRMATION

        COMES NOW, WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF

STANWICH MORTGAGE LOAN TRUST A, its successors or assigns, (hereinafter referred to

as “Movant”) and shows the Court that for reasons set out below, Movant objects to the

confirmation of the Debtor`s Plan;

                                               1.

        Movant asserts that it holds the first mortgage on Debtor’s property locate at 1303 Elm

St, Opelika, AL 36801 (the "Property"). The loan matured on July 1, 2019 which was prior to the

filing of the instant case.




  Case 19-81131         Doc 14    Filed 09/12/19 Entered 09/12/19 16:45:27       Desc Main
                                    Document     Page 1 of 3
                                                2.

       Movant filed a Proof of Claim listing a total debt payoff of approximately $21,047.00 and

an interest rate of 11.2980%. The Debtor`s Plan proposes to pay Movant’s claim in full over the

life of the plan at an interest rate of 4.5%. The plan fails to compensate Movant for the time-

value of its money by including a prime-plus interest rate on its monthly stream of payments

consistent with the principals of 11 U.S.C. § 1325(a)(5)(B)(ii) and Till v. SCS Credit Corp., 541

U.S. 465 (U.S. 2004).



       WHEREFORE, WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF

STANWICH MORTGAGE LOAN TRUST A, its successors or assigns, prays that this Court

inquire as to the matters raised herein and deny confirmation of the Debtor`s Plan, or enter such

orders and require such further inquiry as may appear appropriate to the Court.

Dated: 9/12/19


/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




  Case 19-81131         Doc 14   Filed 09/12/19 Entered 09/12/19 16:45:27          Desc Main
                                   Document     Page 2 of 3
                                CERTIFICATE OF SERVICE

       I, Amanda Beckett of Rubin Lublin, LLC certify that on the 12th day of September,
2019, I caused a copy of the Objection to Confirmation to be filed in this proceeding by
electronic means and to be served by depositing a copy of the same in the United States Mail in a
properly addressed envelope with adequate postage thereon to the said parties as follows:

Louise McCullough
1303 Elm St.
Opelika, AL 36801

Charles M. Ingrum, Jr., Esq.
Ingrum, Layson & Carr, LLC
PO Box 229
Opelika, AL 36803

Sabrina L. McKinney, Trustee
P. O. Box 173
Montgomery, AL 36101

Executed on: 9/12/19
By:/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




  Case 19-81131      Doc 14     Filed 09/12/19 Entered 09/12/19 16:45:27           Desc Main
                                  Document     Page 3 of 3
